In an action to set aside the conveyance of a deed to a parcel of real property, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), dated January 17, 2001, which denied her motion to vacate the sale of the subject property and granted the cross motion of the defendant City of Poughkeepsie to dismiss the complaint.
*712Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the notice provided by the defendant City of Poughkeepsie of the impending tax sale of her property complied with due process (see Kennedy v Mossafa, 291 AD2d 378; Matter of 380 Front St. No. 20 Corp. v County of Dutchess, 264 AD2d 739).
The plaintiffs remaining contentions are without merit. Florio, J.P., Smith, Luciano and H. Miller, JJ., concur.